
	

114 HR 4129 IH: Jumpstart VA Construction Act
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4129
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. McNerney introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a program under which the Secretary enters
			 into partnership agreements with non-Federal entities for the construction
			 of major construction projects authorized by law, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Jumpstart VA Construction Act. 2.FindingsCongress makes the following findings:
 (1)The buildings of the Department of Veterans Affairs have an average age of 60 years. (2)Since 2004, use of Department facilities has grown from 80 percent to 120 percent, while the condition of these facilities has eroded from 81 percent to 71 percent over that same period of time.
 (3)The Department currently manages and maintains more than 5,600 buildings and almost 34,000 acres of land.
 (4)More than 3,900 infrastructure gaps remain that will cost between $54,000,000,000 and $66,000,000,000 to close, including $10,000,000,000 in activation costs.
 (5)The Veterans Health Administration has 21 major construction projects dating to 2007 that have been only partially funded.
 (6)The total unobligated amount for all currently budgeted major construction projects exceeds $2,900,000,000.
 (7)To finish existing projects and to close current and future gaps, the Department will need to invest at least $23,200,000,000 over the next 10 years.
 (8)At current requested funding levels, it will take more than 67 years to complete the 10-year capital investment plan of the Department.
			3.Program for the construction of department of veterans affairs major medical facility projects by
			 non-federal entities under partnership agreements
 (a)In generalThe Secretary of Veterans Affairs shall carry out a program under which the Secretary shall enter into partnership agreements on a competitive basis with appropriate non-Federal entities for the construction of major construction projects authorized by law.
 (b)Selection of projectsThe Secretary shall select major construction projects for completion by non-Federal entities under the program. Each project selected shall be a major medical facility project authorized by law for the construction of a new facility for which—
 (1)Congress has appropriated any funds; (2)the design and development phase is complete; and
 (3)construction has not begun, as of the date of the enactment of this Act. (c)AgreementsEach partnership agreement for a construction project under the program shall provide that—
 (1)the non-Federal entity shall obtain any permits required pursuant to Federal and State laws before beginning to carry out construction; and
 (2)if requested by the non-Federal entity, the Secretary shall provide technical assistance for obtaining any necessary permits for the construction project.
 (d)ApplicationTo be eligible to participate in the program established under subsection (a), a non-Federal entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the following:
 (1)A description of the project manager of each major construction project for which the Secretary enters into a partnership agreement under the program.
 (2)A description of the non-Federal contributions to the project and how future funding will be secured.
 (3)A description of the project management plan that the non-Federal entity will use to ensure concise and consistent communication of all parties involved in the project.
 (4)A description of metrics to monitor change order process times, with the intent of expediting any change order.
 (5)Expected costs associated with the project. (6)A description of construction timelines and milestones association with the project.
 (7)Such other information as the Secretary may require. (e)Matching FundsThe Department of Veterans Affairs shall provide matching funds under this program—
 (1)In generalFor any fiscal year, the Secretary shall provide to a non-Federal entity that enters into a partnership agreement with the Secretary under the program established under subsection (a) matching funds in an amount that does not exceed 50 percent of the amount expended by the non-Federal entity.
 (2)Rule of constructionParagraph one shall not be construed as a limitation on the amount that may be expended by a non-Federal entity for a fiscal year for a construction project covered by a partnership agreement under the program.
 (f)Comptroller general reportThe Comptroller General of the United States shall submit to Congress a biennial report on the partnership agreements entered into under the program.
 (g)Deadline for implementationThe Secretary shall begin implementing the program under this section by not later than 180 days after the date of the enactment of this Act.
			
